ACCEPTED
                                                                                              14-14-00874-CR
                                                                              FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                          6/4/2015 1:40:05 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                                  No. 14-14-00874-CR

                                         In the                             FILED IN
                                   Court of Appeals                  14th COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                        For the                       6/4/2015 1:40:05 PM
                          Fourteenth Judicial District of Texas      CHRISTOPHER A. PRINE
                                      At Houston                              Clerk


                              

                                     No. 1381559
                             In the 177th District Court of
                                 Harris County, Texas

                              

                                  CHARLES ROBERTS
                                      Appellant
                                         v.
                                 THE STATE OF TEXAS
                                       Appellee

                              

                 STATE’S MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                              

TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.1(a)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in this case, and, in support thereof,

presents the following:
1. In the 177th District Court of Harris County, Texas, in The State of Texas v.

   Charles Roberts, Cause Number 1381559, appellant was charged with murder.

2. Appellant was sentenced to fifty years incarceration.

3. The State’s brief was due on June 4, 2015.

5. An extension of time in which to file the State’s brief is requested until July 6,

   2015.

6. Two previous extension has been requested by the State.

7. The facts relied upon to explain the need for this extension are:

   a) The undersigned attorney was assigned this case in March 2014;

   b) Since the undersigned attorney was assigned this case, the attorney finished

      writing the State’s briefs in the following cases:

      (1) Cause Number 01-14-00421-CR, Eric Dewayne Small, Appellant v. The State

           of Texas, Appellee, which involves six points of error and eight volumes of

           the reporter’s record;

      (2) Cause Number 01-14-00421-CR, Brodies E. Myles, Appellant v. The State of

           Texas, Appellee, which involves one point of error and four volumes of

           the reporter’s record;

      (3) Cause Number 14-14-00473-CR, Jimmy Earl Van-Cleave, Appellant v. The

           State of Texas, Appellee, which involves two points of error and four

           volumes of the reporter’s record;
      (4) Cause Number 14-14-00910-CR, Ex parte Erik Montes de Oca-Orozco,

          which involved two points of error and one volume of the reporter’s

          record and that was filed on April 15, 2015;

      (5) Cause Number 01-14-00900-CR, Felicity Burris, Appellant v. The State of

          Texas, Appellee, which involved one point of error and two volumes of

          the reporter’s record; and

      (6) Cause Number 01-14-00748-CR, James Lee Skinner, Appellant v. The State

          of Texas, Appellee, which involved three points of error.

   c) The undersigned attorney was also recently preparing for oral argument in

      Cause Number 01-13-00931-CR, Melissa Dromgoole, Appellant v. The State of

      Texas, Appellee, that was held on April 8, 2015.

   d) The undersigned attorney is also currently engaged in the preparation of the

      State’s Brief in the following appellate cause numbers:

      (1) Cause Number 01-14-00772-CR, Thanh Hoang, Appellant v. The State of

          Texas, Appellee, which involves one point of error; and

      (2) Cause Number 01-14-00885-CR, Abner Washington, Appellant v. The State

          of Texas, Appellee, which involves one point of error.

e) Additionally, the undersigned attorney has also been out of the office last week

   from the flooding in Houston and from attending the Conference on Criminal

   Appeals in Austin.
WHEREFORE, the State prays that this Court will grant an extension of time until

July 6, 2015 in which to file the State’s brief in this case.




                                                          Respectfully submitted,

                                                          /s/                         Carly Dessauer
                                                          ________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                          CARLY DESSAUER
                                                          Assistant District Attorney
                                                          Harris County, Texas
                                                          1201 Franklin, Suite 600
                                                          Houston, Texas 77002
                                                          (713) 755-5826
                                                          State Bar No. 24069083
                                                          dessauer_carly@dao.hctx.net
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument will be served to

appellant’s attorney on June 4, 2015 through TexFile:


Angela L. Cameron
Assistant Public Defender, Harris County
1201 Franklin Street, 13th Floor
Houston, Texas 77002
angela.cameron@pdo.hctx.net


                                                    /s/                          Carly Dessauer
                                                    ________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                    CARLY DESSAUER
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24069083
                                                    dessauer_carly@dao.hctx.net
                                                    curry_alan@dao.hctx.net
Date: June 4, 2015